DETAILED ACTION
This Office action is in reply to application no. 17/303,101, filed 20 May 2021 with a preliminary amendment filed 25 October 2021.  Claims 1-26 have been cancelled.  Claims 27-46 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 33 and 40 are objected to because of the following informalities: they are grammatically incorrect; “one or more” should be followed by “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a device (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) receiving data identifying a consumer, generating anonymous identifying data associated therewith, and associating promotional material (already associated with a merchant) with the data.  It further recites sending the anonymous ID to the consumer,  who then sends it to a merchant who reflects it back, validating it in no particular manner, and sending it back to the merchant who then sends promotional data.
All of this in essence is directed to a process by which a merchant may send promotional information to a consumer without knowing who she is, which is a marketing or advertising activity, one of the “certain methods of organizing human activity” deemed abstract.  Further, this can be done mentally and with paper records, without avail of any technology at all.  A consumer can use a false name to communicate with a merchant but can give her real contact information, e.g. telephone number or post office box, and the merchant can use this to communicate with her.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer (“a networked device comprising processing circuitry”) nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data relating to a consumer’s identity and a promotion, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect the “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a generic computer is “configured to” perform the sequence of abstract steps does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a networked device comprising processing circuitry; claim 41 adds a computer-readable medium storing instructions.  These elements are recited at a high degree of generality and the specification makes it clear, e.g. at ¶ 191, that no specific type of computer is required but that a number of broad categories of known, pre-existing computers would suffice, such that a generic computer would be sufficient.
It only performs generic computer functions of sending/receiving data and nondescriptly manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the generic computer.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are considered individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 28-32, 35-39 and 42-46 simply recite further abstract manipulation of information, and claims 33 and 40 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 33, 34, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sidhu (U.S. Publication No. 2009/0265229) in view of Manne et al. (U.S. Publication No. 2008/0271119).

In-line citations are to Sidhu.
With regard to Claim 27:
Sidhu teaches: A networked device comprising processing circuitry [0144; “processors”; operating within a, 0021, “network architecture”] configured to:
receive consumer identifying data from a consumer device; [0062; “the visitor is also asked to log on at step 119”; whatever device on which a consumer logs in reads on a consumer device; the visitor is a consumer as, 0061, he “is interested in viewing details” of “ads within” a listing]
generate anonymous identifying data associated with the consumer identifying data; [0078; if a consumer wishes to “hide their membership ID” for “privacy reasons”, the system “generates and returns an anonymous ID/icon”]
associate promotional data with the consumer identifying data, wherein the promotional data is also associated with a merchant; [0078; the anonymous ID is “displayed for the duration” of an “ad post”; 0108; the ads are associated with “merchants”]
send anonymous identifying data to the consumer device, [0078 as cited above; it is displayed with an ad] wherein:
the anonymous identifying data is sent to a merchant device by the consumer device, [0078; the anonymous ID/icon is provided to a merchant although the “consumer has the choice of disclosing their actual ID at any time” to “any single service provider”] and 
the merchant device is associated with the merchant; [0108; the merchant is using a device for various purposes, such as to “specify in depth” the “categories to which they cater”, e.g.]
receive the anonymous identifying data from the merchant device… [0078 as cited above; it is displayed with an ad]
send the consumer identifying data to the merchant device… [0078 as cited above] and
send the promotional data. [Claim 1, the advertisement is placed on a web site]

Sidhu does not explicitly teach validate the anonymous identifying data received from the merchant device or that a step is taken after validating the anonymous identifying data, but it is known in the art.  Manne teaches a behavioral advertising process [title] in which an “authentication control” is provided to a user’s “anonymous ID” along with a “password”, [0021] and this can be used for an “advertising display control”. [0020] Once the user is sufficiently authenticated, additional information can take place related to “personal accounts”. [0023] Manne and Sidhu are analogous art as each is directed to electronic means for using anonymous identifiers in relation to providing advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Manne with that of Sidhu in order to present advertisements to a wider consumer base, as taught by Manne; [0004] further, it is simply a combination of known parts with predictable results, simply performing Manne’s authentication at the appropriate time during Sidhu’s process.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 33:
The networked device of Claim 27, wherein the anonymous identifying data comprises one or more keys, random numbers, codes or tokens. [Sidhu, 0078 as cited above in regard to claim 27; the anonymous ID reads on either of a key or a code]

With regard to Claim 34:
Sidhu teaches: A computer-implemented method [0144; a device with “processors” is used] of facilitating a payment, comprising:
receiving consumer identifying data from a consumer device; [0062; “the visitor is also asked to log on at step 119”; whatever device on which a consumer logs in reads on a consumer device; the visitor is a consumer as, 0061, he “is interested in viewing details” of “ads within” a listing]
generating anonymous identifying data associated with the consumer identifying data; [0078; if a consumer wishes to “hide their membership ID” for “privacy reasons”, the system “generates and returns an anonymous ID/icon”]
associating promotional data with the consumer identifying data, wherein the promotional data is also associated with a merchant; [0078; the anonymous ID is “displayed for the duration” of an “ad post”; 0108; the ads are associated with “merchants”]
sending anonymous identifying data to the consumer device, [0078 as cited above; it is displayed with an ad] wherein:
the anonymous identifying data is sent to a merchant device by the consumer device, [0078; the anonymous ID/icon is provided to a merchant although the “consumer has the choice of disclosing their actual ID at any time” to “any single service provider”] and 
the merchant device is associated with the merchant; [0108; the merchant is using a device for various purposes, such as to “specify in depth” the “categories to which they cater”, e.g.]
receiving the anonymous identifying data from the merchant device… [0078 as cited above; it is displayed with an ad]
send the consumer identifying data to the merchant device… [0078 as cited above] and
sending the promotional data. [Claim 1, the advertisement is placed on a web site]

Sidhu does not explicitly teach validating the anonymous identifying data received from the merchant device or that a step is taken after validating the anonymous identifying data, but it is known in the art.  Manne teaches a behavioral advertising process [title] in which an “authentication control” is provided to a user’s “anonymous ID” along with a “password”, [0021] and this can be used for an “advertising display control”. [0020] Once the user is sufficiently authenticated, additional information can take place related to “personal accounts”. [0023] Manne and Sidhu are analogous art as each is directed to electronic means for using anonymous identifiers in relation to providing advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Manne with that of Sidhu in order to present advertisements to a wider consumer base, as taught by Manne; [0004] further, it is simply a combination of known parts with predictable results, simply performing Manne’s authentication at the appropriate time during Sidhu’s process.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 40:
The computer-implemented method of Claim 34, wherein the anonymous identifying data comprises one or more keys, random numbers, codes or tokens. [Sidhu, 0078 as cited above in regard to claim 34; the anonymous ID reads on either of a key or a code]

With regard to Claim 41:
Sidhu teaches: A computer program product comprising at least one computer readable non-transitory memory having program code instructions stored thereon, the program code instructions which when executed by an apparatus [0028; “computer code” is stored on a “medium”; 0007; a “computer” performs the operations] cause the apparatus to at least:
receive consumer identifying data from a consumer device; [0062; “the visitor is also asked to log on at step 119”; whatever device on which a consumer logs in reads on a consumer device; the visitor is a consumer as, 0061, he “is interested in viewing details” of “ads within” a listing]
generate anonymous identifying data associated with the consumer identifying data; [0078; if a consumer wishes to “hide their membership ID” for “privacy reasons”, the system “generates and returns an anonymous ID/icon”]
associate promotional data with the consumer identifying data, wherein the promotional data is also associated with a merchant; [0078; the anonymous ID is “displayed for the duration” of an “ad post”; 0108; the ads are associated with “merchants”]
send anonymous identifying data to the consumer device, [0078 as cited above; it is displayed with an ad] wherein:
the anonymous identifying data is sent to a merchant device by the consumer device, [0078; the anonymous ID/icon is provided to a merchant although the “consumer has the choice of disclosing their actual ID at any time” to “any single service provider”] and 
the merchant device is associated with the merchant; [0108; the merchant is using a device for various purposes, such as to “specify in depth” the “categories to which they cater”, e.g.]
receive the anonymous identifying data from the merchant device… [0078 as cited above; it is displayed with an ad]
send the consumer identifying data to the merchant device… [0078 as cited above] and
send the promotional data. [Claim 1, the advertisement is placed on a web site]

Sidhu does not explicitly teach validate the anonymous identifying data received from the merchant device or that a step is taken after validating the anonymous identifying data, but it is known in the art.  Manne teaches a behavioral advertising process [title] in which an “authentication control” is provided to a user’s “anonymous ID” along with a “password”, [0021] and this can be used for an “advertising display control”. [0020] Once the user is sufficiently authenticated, additional information can take place related to “personal accounts”. [0023] Manne and Sidhu are analogous art as each is directed to electronic means for using anonymous identifiers in relation to providing advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Manne with that of Sidhu in order to present advertisements to a wider consumer base, as taught by Manne; [0004] further, it is simply a combination of known parts with predictable results, simply performing Manne’s authentication at the appropriate time during Sidhu’s process.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claims 28-30, 35-37 and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sidhu in view of Manne et al. further in view of Denzer et al. (U.S. Publication No. 2011/0057025).

Claims 28, 35 and 42 are similar so are analyzed together.
With regard to Claim 28:
The networked device of Claim 27, wherein the processing circuitry is further configured to:
receive a request to authorize a payment of a total amount, the total amount to be paid to the merchant by the networked device from a payment account associated with the consumer device;
determine the promotional data is associated with a discount;
process the request by applying the discount to the total amount and pay a remaining amount to the merchant from the payment account; and
send a payment confirmation indicating payment of a total cost less the discount to the merchant device after processing the request.

With regard to Claim 35:
The computer-implemented method of Claim 34, further comprising:
receiving a request to authorize a payment of a total amount, the total amount to be paid to the merchant by the networked device from a payment account associated with the consumer device;
determining the promotional data is associated with a discount;
processing the request by applying the discount to the total amount and pay a remaining amount to the merchant from the payment account; and
sending a payment confirmation indicating payment of a total cost less the discount to the merchant device after processing the request.

With regard to Claim 42:
The computer program product of Claim 41, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to: 
receive a request to authorize a payment of a total amount, the total amount to be paid to the merchant by the networked device from a payment account associated with the consumer device; 
determine the promotional data is associated with a discount; 
process the request by applying the discount to the total amount and pay a remaining amount to the merchant from the payment account; and 
send a payment confirmation indicating payment of a total cost less the discount to the merchant device after processing the request.

Sidhu and Manne teach the device of claim 27, method of claim 34 and computer program product of claim 41, but do not explicitly teach these payment steps, but they are known in the art.  Denzer teaches a system for use of on-demand payment IDs. [title] A “credit card” requires a “merchant to pay a processing fee”. [0004] A “Payment ID is received by the Merchant’s POS system” [0009] which may also allow the merchant to provide “rewards” or “promotions, discounts” while performing “payment transactions”. [0011] The “merchants” are associated with “account numbers”, [0030] and the payment processor will “confirm that the Payment ID is valid” and is “authorized” for the transaction amount, in which case a confirmation is sent. [0046] The amount of a promotion may be applied to the amount of a transaction. [Sheet 8, Fig. 8] The merchant is paid via an account associated with (“specific to”) a particular merchant. [0030] Denzer and Sidhu are analogous art as each is directed to electronic means for providing promotions to consumers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Denzel with that of Sidhu and Manne, as market forces at the time were increasingly driving developers to provide turn-key retail applications in which an advertisement could be carried all the way through a purchase and payment transaction, such as that of Denzel; further, it is simply a combination of known parts with predictable results, simply accepting payment in the manner of Denzel after performing Sidhu’s steps; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

In this and the subsequent claims, the content of data which is merely transmitted or displayed and then not further processed, such as “a payment confirmation indicating payment of a total cost less the discount to the merchant device after processing the request”, consists entirely of nonfunctional printed matter which bears no functional relation to the substrate and so is considered but given no patentable weight.

With regard to Claim 29:
The networked device of Claim 28, wherein the processing circuitry is further configured to:
retain a portion of the remaining amount as a fee for services provided to the merchant device. [Denzer, 0004 as cited above in regard to claim 28]

With regard to Claim 30:
The networked device of Claim 28, wherein the processing circuitry is further configured to:
facilitate payment to a merchant account associated with the merchant device. [Denzer, 0030 as cited above in regard to claim 28]

With regard to Claim 36:
The computer-implemented method of Claim 35, further comprising:
retaining a portion of the remaining amount as a fee for services provided to the merchant device. [Denzer, 0004 as cited above in regard to claim 35]

With regard to Claim 37:
The computer-implemented method of Claim 35, further comprising:
facilitating payment to a merchant account associated with the merchant device. [Denzer, 0030 as cited above in regard to claim 35]

With regard to Claim 43:
The computer program product of Claim 42, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to: 
retain a portion of the remaining amount as a fee for services provided to the merchant device. [Denzer, 0004 as cited above in regard to claim 42]

With regard to Claim 44:
The computer program product of Claim 42, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to: 
facilitate payment to a merchant account associated with the merchant device. [Denzer, 0030 as cited above in regard to claim 42]

Claims 31, 32, 38, 39, 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sidhu in view of Manne et al. further in view of Graff (U.S. Publication No. 2012/0005023).

Claims 31, 38 and 45 are similar so are analyzed together.
With regard to Claim 31:
The networked device of Claim 27, wherein the processing circuitry is further configured to:
determine when the consumer device is in proximity to the merchant device; and
in response to determining when the consumer device is in proximity to the merchant device, send the promotional data to the consumer device.

With regard to Claim 38:
The computer-implemented method of Claim 34, further comprising:
determining when the consumer device is in proximity to the merchant device; and
in response to determining when the consumer device is in proximity to the merchant device, sending the promotional data to the consumer device.

With regard to Claim 45:
The computer program product of Claim 41, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to: 
determine when the consumer device is in proximity to the merchant device; and 
in response to determining when the consumer device is in proximity to the merchant device, send the promotional data to the consumer device.

Sidhu and Manne teach the device of claim 27, method of claim 34 and computer program product of claim 41, but do not explicitly teach using proximity, but it is known in the art.  Graff teaches a system for providing local, targeted information to consumer mobile devices. [title] A device’s position can be determined by “signal strength”, [0254] and targets consumers “physically located nearby” a “desired point of sale”. [0009] Advertising may be directed e.g. “in proximity to another POS that is very popular among teenagers” to “improve the cost-effectiveness” of “advertising campaigns”. [0398] Graff and Sidhu are analogous art as each is directed to electronic means for providing targeted promotions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Graff with that of Sidhu and Manne in order to improve advertising cost effectiveness, as taught by Graff; further, it is simply a substitution of one known part for another with predictable results, simply using proximity as a basis for sending a promotion as in Graff instead of, or in addition to, the bases of Sidhu; the substitution produces no new and unexpected result.

With regard to Claim 32:
The networked device of Claim 31, wherein the processing circuitry is configured to:
determine that the consumer device is in proximity to the merchant device based at least in part on a received signal strength indication or travel-time locating technique. [Graff, 0254 as cited above in regard to claim 31]

With regard to Claim 39:
The computer-implemented method of Claim 38, wherein the processing circuitry is configured to determine that the consumer device is in proximity to the merchant device based at least in part on a received signal strength indication or travel-time locating technique. [Graff, 0254 as cited above in regard to claim 38]

With regard to Claim 46:
The computer program product of Claim 45, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to:
determine that the consumer device is in proximity to the merchant device based at least in part on a received signal strength indication or travel-time locating technique. [Graff, 0254 as cited above in regard to claim 45]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694